t c memo united_states tax_court david peterson petitioner v commissioner of internal revenue respondent docket no 24315-13l filed date david peterson pro_se kimberly a daigle and kenneth a hochman for respondent memorandum opinion vasquez judge petitioner seeks review of a notice_of_determination concerning collection action s under sec_6320 and or notice of unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure determination sustaining the filing of a notice_of_federal_tax_lien nftl with respect to petitioner’s federal_income_tax liability for the issue for decision is whether respondent properly verified that a notice_of_deficiency for was mailed to petitioner background the parties submitted this case fully stipulated under rule the stipulation of facts the supplemental stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in florida at the time the petition was filed petitioner worked for total health rejuvenation center inc during petitioner did not file an income_tax return for consequently the internal_revenue_service irs prepared a substitute for return for pursuant to sec_6020 respondent determined a deficiency of dollar_figure for as well as penalties and additions to tax totaling dollar_figure on date the irs mailed petitioner a letter final notice notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy with respect to his outstanding income_tax liabilities for and on date the irs mailed petitioner a letter notice of federal neither the levy action nor the tax_year is at issue tax_lien_filing and your right to a hearing under sec_6320 with respect to his outstanding income_tax_liability for on date petitioner submitted a form request for a collection_due_process or equivalent_hearing in response to the filing of the nftl on his form petitioner requested a face-to-face collection_due_process cdp hearing and stated that he planned to verify that the irs had followed proper procedures challenge the tax_liability and accrued penalties and discuss collection alternatives on date the irs assigned petitioner’s case to settlement officer barbara smeck settlement officer smeck informed petitioner by letter that the appeals_office appeals had received his request for a cdp hearing and she scheduled a telephone cdp hearing for date petitioner and settlement officer smeck conducted a cdp hearing via correspondence during which petitioner claimed that he had never received a notice_of_deficiency for while attempting to verify that a notice_of_deficiency for had been properly mailed to petitioner settlement officer smeck confused the notice_of_intent_to_levy that had been sent to petitioner on date with a notice_of_deficiency as a result she consulted the certified mailing list for the notice_of_intent_to_levy but did not consult any documents that would confirm the mailing of a notice_of_deficiency on date the irs issued petitioner a notice_of_determination sustaining the filing of the nftl petitioner timely petitioned this court for review of the determination i statutory framework discussion sec_6321 imposes a lien in favor of the united_states on all property and rights to property of a taxpayer liable for tax when a demand for payment of the tax has been made and the taxpayer fails to pay the tax sec_6320 requires the commissioner to give the taxpayer written notice of the filing of the nftl the notice must inform the taxpayer of the right to request a hearing sec_6320 the lien imposed under sec_6321 does not arise if a valid assessment has not been made sec_6322 131_tc_197 if respondent’s assessment of a taxpayer’s tax_liability was not preceded by a notice_of_deficiency as required by sec_6213 the assessment is invalid hoyle v commissioner t c pincite citing 125_tc_14 if a taxpayer requests a hearing the hearing shall be held before an impartial officer_or_employee of appeals sec_6320 a hearing under sec_6320 generally shall be conducted in a manner consistent with the procedures set forth in sec_6330 d and e sec_6320 at the hearing the taxpayer may raise any relevant issue including appropriate spousal defenses challenges to the appropriateness of the collection action and collection alternatives sec_6330 a taxpayer is precluded from contesting the existence or amount of the underlying tax_liability unless the taxpayer did not receive a notice_of_deficiency for the liability in question or did not otherwise have an earlier opportunity to dispute the liability sec_6330 see also 114_tc_604 in determining whether to sustain the filing of an nftl appeals must take into consideration the verification required by sec_6330 any relevant issues raised by the taxpayer and whether the filing of the nftl appropriately balances the need for efficient collection_of_taxes with the taxpayer’s legitimate concerns regarding the intrusiveness of the collection action sec_6330 sec_6330 grants this court jurisdiction to review appeals’ determination in connection with a collection hearing where the validity of the underlying tax_liability is properly at issue we review the taxpayer’s liability de novo see sego v commissioner t c pincite 114_tc_176 where the underlying tax_liability is not properly at issue we review the determination for abuse_of_discretion sego v commissioner t c pincite goza v commissioner t c pincite ii verification appeals must verify that the requirements of any applicable law or administrative procedure have been met sec_6330 in part sec_6330 requires appeals to verify that a valid notice_of_deficiency was issued to the taxpayer 134_tc_1 hoyle v commissioner t c pincite where as in this case a taxpayer identifies an irregularity in the assessment procedure an appeals officer cannot rely solely on the tax transcripts in order to verify that a notice_of_deficiency has been sent see hoyle v commissioner t c pincite n w here a taxpayer alleges no notice_of_deficiency was mailed he has ‘ identified an irregularity ’ quoting chief_counsel notice cc-19 date see also 118_tc_162 instead the appeals officer must examine underlying documents in addition to the tax transcripts such as the taxpayer’s return a copy of the notice_of_deficiency and the certified mailing list see hoyle v commissioner t c pincite n quoting chief_counsel notice cc-2006-19 marlow v commissioner tcmemo_2010_113 casey v commissioner tcmemo_2009_131 the parties agree that settlement officer smeck did not properly verify that the notice_of_deficiency for was mailed to petitioner although settlement officer smeck attempted to verify proper mailing of a notice_of_deficiency by consulting underlying documents she mistakenly relied on the wrong certified mailing list settlement officer smeck thought that she was examining the certified mailing list for a notice_of_deficiency when she was in fact examining the certified mailing list for the notice_of_intent_to_levy as a result rather than verifying proper mailing of a notice_of_deficiency she verified proper mailing of the notice_of_intent_to_levy additionally settlement officer smeck did not consult any other documents that could have verified proper mailing of a notice_of_deficiency accordingly we find that appeals did not satisfy the verification requirement of sec_6330 in the light of settlement officer smeck’s error petitioner argues that we should remand this case to appeals respondent argues that a remand is unnecessary because settlement officer smeck’s error was harmless generally speaking we need not remand a case to correct a harmless error 129_tc_58 error is harmless when it causes no prejudice or does not affect the ultimate determination in the case cohen v commissioner tcmemo_2013_86 at citing perkins v commissioner t c pincite and watchman v commissioner t c memo respondent argues that the notice_of_deficiency for was in fact mailed to petitioner and thus even if settlement officer smeck had consulted appropriate sources in conducting her verification her ultimate determination would have been the same because it is not clear from the administrative record that respondent mailed a notice_of_deficiency to petitioner we decline to conclude that the error was harmless accordingly we will remand this case to appeals for it to verify that a notice_of_deficiency was properly mailed to petitioner in reaching our holding we have considered all arguments made and to the extent not mentioned we consider them irrelevant moot or without merit to reflect the foregoing an appropriate order will be issued
